Exhibit 99.1 March 24, 2014 BRIDGFORD FOODS CORPORATION (NASDAQ BRID) ANNOUNCES DIRECTOR RESIGNATION Anaheim, California - Bridgford Foods Corporation (Nasdaq: BRID) today announced that Allan Bridgford Jr. resigned as a member of the Board of Directors of Bridgford Foods Corporation. The resignation was not the result of a disagreement with management regarding operations, policies or practices of the Company. The Registrant intends to begin a search for a new member of the Board of Directors as soon as practicable. CONTACT: Bridgford Foods Corporation R. Lancy, 714/526-5533
